Citation Nr: 0414523	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's countable income is excessive for the 
purpose of entitlement to pension in 2001.

ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 determination by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim for improved 
pension benefits on the basis of excessive income.  The Board 
had this issue before it in January 2003 at which time the 
Board conducted additional development of the claim pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  A May 2003 
decision by the United States Court of Appeals for the 
Federal Circuit invalidated portions of 38 C.F.R. § 19.9, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board remanded the 
claim to the RO in September 2003 for readjudication.

The Board notes that the veteran's daughter has prosecuted 
this claim on behalf of her father who has been diagnosed 
with Alzheimer's disease with advanced dementia.  She holds a 
power of attorney to effectuate his financial affairs that 
was notarized on December 21, 2000.  The Board's May 2003 
development request and the RO's January 2004 were addressed 
to the veteran's daughter as recognition that she is the de 
facto custodian of the veteran in this matter.  The Board has 
listed her name as the appellant, as custodian of the 
veteran, accordingly.

The Board notes that, in a communication dated April 2002, 
the custodian inquired as to whether the veteran may be 
entitled to any benefits based upon a claim of exposure to 
Agent Orange.  The RO advised her that such benefits were 
limited to veterans who served in the Republic of Vietnam 
during the Vietnam Era.  The veteran's Department of Defense 
Form 214 indicates that he served during the Korean War Era 
with 8 months and 21 days of unspecified overseas service.  
The Department of Defense has recently informed VA that some 
veterans who served along the Demilitarized Zone (DMZ) may 
have been exposed to chemical exfoliants, to include Agent 
Orange.  This issue is referred to the RO for appropriate 
action.


REMAND

The custodian seeks to establish the veteran's entitlement to 
nonservice connected pension benefits.  The veteran's 
household income of $21,804 exceeds the maximum allowable 
income of $18,405, effective December 1, 2000, for a veteran 
requiring aid and dependence with one dependent to be 
eligible for receipt of pension benefits.  The dispositive 
issue on appeal concerns whether the veteran's countable 
annual income exceeds the maximum allowable income for 
purposes of entitlement to pension benefits.  38 U.S.C.A. 
§ 1521(d)(2) (West 2002).  In this case, the only reported 
deductions from his household income consists of a report of 
medical expenses of $375 and $205 per month for the veteran 
and his spouse, respectively, reported by the veteran's 
daughter in October 2001.  

The RO has generically informed the custodian that the 
veteran's out of pocket medical expenses must exceed 
"$4100" before his income would reduce below the Maximum 
Annual Pension Rate (MAPR), and that he is being credited 
with "$3519" of annual medical expenses.  A review of the 
RO's communications to the custodian do not provide her with 
any reasonable basis as to how the RO arrived at the figure 
of $3519 of annual medical expenses for the veteran's 
household nor does it give any indication as to whether the 
$197.76 for the spouse's "Whitney Bank Retirement" is 
subject to the 10 percent exclusion rule of 38 C.F.R. 
§ 3.262(e)(2).  The custodian also has no reasonable idea as 
to the formula used by the RO to calculate the countable 
income.  A review of the March 2002 Statement of the Case 
(SOC) and the January 2004 Supplemental Statement of the Case 
(SSOC) further discloses that the custodian was not advised 
of the laws and regulations pertaining to deductions of 
medical expenses from household income for purposes of 
determining entitlement to pension benefits.  See 38 C.F.R. 
§ 19.29(b) (2003) (an SOC must contain a summary of the 
applicable laws and regulations with appropriate citations 
and discussion as to applicability).  This is a due process 
deficiency which requires rectification.

As such, the Board is of the opinion that the RO should issue 
the custodian a letter meeting the notice requirements of 
38 U.S.C.A. § 5103 advising her of the evidence and/or 
information necessary to substantiate the claim as well as 
the relative duties on the part of VA and herself in 
developing this claim.  In this regard, there is some 
confusion in this case in that the custodian reports that the 
veteran's medical expenses are being paid by Medicaid; 
however, Medicaid, depending on the State, usually requires 
that individuals with income use that income to pay for at 
least part of the medical expenditures.  In this case, it is 
not clear that this is being done, or at least, it is not 
being claimed by the custodian.  Under the circumstances, the 
custodian should be provided another opportunity to provide 
an itemization of medical expenses paid and not reimbursed 
from July 2001 to June 2002.  The RO should provide for the 
custodian a step-by-step explanation of how it is calculating 
the veteran's countable income for purposes of pension.  In 
so doing, the RO should ensure that all future correspondence 
in this case is sent to the custodian's address.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should issue the custodian a letter 
meeting the notice requirements of 38 U.S.C.A. 
§ 5103 advising her of the evidence and/or 
information necessary to substantiate the 
claim as well as the relative duties on the 
part of VA and herself in developing this 
claim.  This letter shall include the 
following:

a) the custodian should be requested 
to provide an itemized list of 
medical expenses paid and not 
reimbursed for the veteran and his 
spouse from July 2001 through June 
2002, to include actual amounts paid 
for doctors and/or hospitals, 
prescriptions, over-the-counter 
medications, medical supplies and 
health insurance other than 
Medicare/Medicaid;

b) the custodian should be provided a 
step-by-step explanation of how the 
veteran's countable income for 
purposes of pension has been 
calculated;

c) the custodian should be provided 
the laws and regulations pertaining 
to calculating countable household 
income, to include those pertaining 
to recurring and non-recurring 
unreimbursed medical expenses.  

The RO should ensure that this notice is sent 
to the custodian's address.  

2.  The RO should also ensure that all 
notification and development action required 
by 38 U.S.C.A. § 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).

3.  Upon completion of the above, the RO 
should readjudicate the claim on appeal.  In 
so doing, the RO should provide the custodian 
a step-by-step explanation of how the 
veteran's countable income for purposes of 
pension have been calculated.  If any benefit 
on appeal remains denied, the RO should send 
the custodian an SSOC which includes all laws 
and regulations pertinent to the claim on 
appeal.  An appropriate period of time should 
be allowed for a response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The custodian need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

